Citation Nr: 1340925	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hemorrhoids.

2.  Whether new and material evidence has been received to reopen a service connection claim for hepatitis C, claimed as secondary to service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to January 1972.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The new and material evidence claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2013, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for service-connected hemorrhoids, and the Board received the request prior to the promulgation of a decision.

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased (compensable) rating for hemorrhoids are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal from the September 2007 rating decision that continued a noncompensable rating for hemorrhoids.  However, in a November 2013 statement, the Veteran indicated that he wished to withdraw his appeal seeking a higher rating.  An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2013). 
Once the Board received the Veteran's November 2013 statement withdrawing the appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue of entitlement to a compensable rating for hemorrhoids, and therefore the claim is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002). 

ORDER

The claim of entitlement to a compensable rating for hemorrhoids is dismissed.

REMAND

The RO, in a June 2013 rating decision, determined that new and material evidence had not been received to reopen a previously denied service connection claim for hepatitis C.  In an October 2013 statement, the Veteran indicated that he wished to discuss the hepatitis C matter with a Veterans Law Judge at a hearing.  The Board points out that this issue is not currently in appellate status.  However, the Veteran's October 2013 statement, which was received within a year of the June 2013 denial, can be reasonably construed as a disagreement with the decision.  A statement of the case (SOC) has not yet been furnished regarding the service connection claim for hepatitis C.  38 C.F.R. § 19.26 (2013).  A remand is therefore required so that a SOC can be issued with respect to that issue.

Accordingly, the case is REMANDED for the following action:

Prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of whether new and material evidence has been received to reopen a service connection claim for hepatitis C, claimed as secondary to service-connected hemorrhoids.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


